Title: To Benjamin Franklin from Horatio Gates, 23 February 1776
From: Gates, Horatio
To: Franklin, Benjamin


Dear Sir
Head Quarter’s 23 Febry 1776
This will be deliverd to you by The Baron de Woedtkee, who appears to be a Gentleman, and a Veteran Charectors you will esteem him for he has with him other recommendations to your Notice, from some of your Paris acquaintance; if I had never fallen out with Royalty for any other reason, I should detest it, upon the poor Barons account, for the Tyrannical treatment he has received from The King Prussia: may he enjoy in This Land of Freedom that Comfort which has been denied him in Germany; and may this Land continue to Embrace with her wonted Cordiality, every Oppress’d Subject from every other Quarter of The Globe.
Last Night our People surprized a Corporal, and Two Sentrys of the Enemys, and brought them this morning to head Quarters, they declare General Clinton took with Him when he Saild from Boston a considerable Quantity of Artillery, and Artillery Men; besides The Detachment of The Troops; this convinces me that he design’d to take post at New York from whence, as I hinted to you in my last Letter, I am satisfied the Enemy meant to commence their Summer Opperations: as The Baron goes by Providence, and that way to New York, I shall not write any thing Further to day. A few days will probably furnish matter for an Express, when you may expect to hear further From Dear Sir Your most Affectionate Humble Servant
Horatio Gates
Mine and Mrs. Gates’s best respects wait Upon Mr. and Mrs. Bache and your Fire side.

  
Addressed: To / Doctor Benjamin Franklin / Member of The Continental / Congress / Philadelphia
[In another hand:] At Pater [St. Peter’s?] Parish Corner of Race Street and Second Street.
